 


109 HRES 244 IH: Commemorating the 100th anniversary of the creation of the Salton Sea.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 244 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Filner (for himself and Mrs. Bono) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Commemorating the 100th anniversary of the creation of the Salton Sea. 
 
Whereas the Salton Sea was formed in 1905 when the Colorado River burst out of its man-made irrigation canal and flooded the dry alkaline basin of the Imperial Valley to create California’s largest lake and the largest inland body of water west of the Rockies; 
Whereas the Salton Sea was originally a fresh water lake, but is now a closed system with a tremendously productive ecosystem that is home to numerous fish and nearly 400 species of birds, including several species that are on the endangered species list such as the Yuma clapper rail, the California brown pelican, the desert pupfish, the Aleutian Canada goose, the Southwest willow flycatcher and the bald eagle; 
Whereas 95 percent of other wetlands in Southern California have been lost to development, and the Salton Sea is a critical stopover for migratory birds and a vital link for waterfowl and shore birds on the Pacific Flyway; 
Whereas although the Salton Sea is known best for its fish and bird populations, it is also home to 24 species of reptiles and over 20 species of mammals; 
Whereas in addition to its ecological value, the Salton Sea serves as the second largest producer of geothermal-generated electricity and mineral recovery in the United States; 
Whereas the Salton Sea receives over 200,000 visitors each year who partake in its many recreational areas and visit the Sonny Bono Salton Sea National Wildlife Refuge; and 
Whereas the Congress passed the Salton Sea Reclamation Act in 1998, directing the Secretary of the Interior, acting through the Bureau of Reclamation, to prepare a study on the restoration of the Salton Sea and submit it to the Congress by January 1, 2000: Now, therefore, be it 
 
That the House of Representatives— 
(1)celebrates the 100th anniversary of the creation of the Salton Sea;  
(2)recognizes the extraordinary economic, cultural, recreational, scientific and environmental importance of the Salton Sea; and  
(3)recommits itself to restoring the Salton Sea.  
 
